TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00186-CV


     NP Skyloft Equity, LLC; Nelson Partners, LLC; and Patrick Nelson, Appellants

                                               v.

  Stacy R. Schiffman; Adelaida Martinez; William D. and Susan M. Madden; A.H. Root
   Building, LLC; Ryan and Lissa Ong Living Trust; Black Tortuga Group, LLC; Alla
 Investments, LLC; 2M & 3D Ltd., Texas Limited Partnership; Butt Rentals, LLC; Hugh
  G. Dykes III, Trustee of the Dykes Family Revocable Trust dated July 7, 2004; Sydney
  Crisp and Nicola Crisp; Daniel M. Bell; William Smith; Paul Tessier, Co-Trustee of the
  Anne T. Tessier Family Trust; Donna Decker, Trustee of the Dekker-Robertson Family
Trust; Harry V. and Joanne P. Hansen, Trustees of the Hansen Family Trust; Lawrence K.
  Samuels and Jane Heider, Trustees of the Heider Samuels Family Trust dated June 29,
  2007; John C. Polk and Janice C. Polk; and James V. Parziale, Trustee of the Parziale
                                 Family Trust, Appellees


               FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-GN-21-000097 AND D-1-GN-21-000423, THE HONORABLE KARIN CRUMP,
                                 JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants NP Skyloft Equity, LLC; Nelson Partners, LLC; and Patrick Nelson

have filed an unopposed motion to dismiss this appeal. We grant appellants’ motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a).

                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Appellants’ Motion

Filed: May 10, 2022